ROVER RESOURCES INC.
Suite 302 – 1620 West 8th Avenue
Vancouver, B.C. Canada V6J 1V4


April 1, 2010


VIA COURIER


Brad Colby
26 Wedge Way
Littleton, Colorado, USA, 80123


Eternal Energy Corp.
Suite 202 - 2549 West Main Street
Littleton, Colorado, USA, 80120



Dear Sirs:


Re:
Consulting Agreement among Brad Colby (“Consultant”), Rover Resources Inc. (the
“Company”) and Eternal Energy Corp. (“EERG”) dated September 1, 2007 as amended
by a further agreement dated April 30, 2008(the “Agreement”)



We refer to the Agreement.  The parties wish to amend the Agreement further as
set forth herein.  All capitalized terms used herein shall have the meanings
given to them in the Agreement unless otherwise stated.  For value received, the
parties agree as follows:


1. 
Section 1 is amended to read as follows:



“1.           Engagement of Consultant.   Company hereby engages Consultant to
provide consulting services throughout the term of this Agreement.  In that
capacity, Consultant will be responsible for assisting Company with land and
lease acquisitions, contract management and  general administrative and
consulting services , reporting to Company’s board of directors or such senior
party as Company’s board may designate.  Consultant shall at all times be
required by Company to provide only those services customarily expected of
senior consultants of companies of a like size to Company.  Moreover, Company
shall not require Consultant to infringe good business and professional ethics
or violate any statute, law, rule order, decree or ordinance.  Consultant agrees
to devote sufficient time, attention and energy to Company’s business to provide
his services hereunder as Consultant and Company may mutually agree upon from
time to time.    In this regard, Company and EERG acknowledge and agree that
Consultant is actively involved in the day to day management and operation of
EERG and other oil and gas ventures and that he may pursue these ventures and
such other opportunities in the oil and gas industry without limitation as he
determines appropriate.  Therefore, the Parties acknowledge that Consultant
shall not be required to devote all of his time, attention and energy to
Company’s business, that his performance of services for and on behalf of
Company may impinge upon the time which Consultant may otherwise be obligated to
render for and on behalf of EERG and that Consultant will also,
contemporaneously, be participating in the formation and operation of other oil
and gas ventures.  Consultant hereby accepts this engagement, subject to all of
the terms and conditions set forth in this Agreement. “
 
 
1

--------------------------------------------------------------------------------

 


2.
Section 2 of the Agreement is amended to read as follows:



“2.           Payment of Compensation. As consideration for the performance of
services by Consultant pursuant to the terms of this Agreement, Company shall
pay Consultant a per diem rate to be mutually agreed upon from time to time
having regard to the specific services requested by the Company and accepted by
Consultant (the "Consulting Fee") The Consultant acknowledges that Rover has
made all payments owing to Consultant up to and including the date hereof .


2.
Section 4.02 is amended to read as follows:



“4.02  Company shall have no obligation to Consultant or to EERG to provide an
office for Consultant or to pay any portion of EERG’s rent or overhead, whether
in connection with the services provided to Rover by Consultant or otherwise.
EERG  and Consultant hereby release and discharge Rover from any obligation with
respect to payment  of additional rent or any arrears of rent accruing under
this Agreement,  as amended hereby.”


3.
Section 5.01 is amended by extending the expiry date of the Term of the
Agreement from April 30, 2010 to April 30, 2011 and by adding the following:
"Thereafter this Agreement shall be automatically renewed for succeeding one
year terms expiring on April 30 of each year unless any party terminates this
Agreement by giving not less than 30 days’ notice of termination to the other
parties or otherwise in accordance with the provisions respecting set out
herein”.



4.
Section 9 is amended to read as follows:



“9.           Approval of Relationship.  EERG has determined that it is in its
best interests to participate in the exploration and development of the Prospect
and the North Dakota Prospect as the holder of the interests described
above.  EERG therefore acknowledges its consent to the Company’s
formation.  .  EERG further acknowledges and agrees that it is in its best
interests (i) for Consultant to enter into the consulting relationship with
Company set forth in this Agreement, (ii) for Consultant to dedicate such
portion of his entire time, attention and energy as Consultant may determine to
be appropriate in order to fully and expeditiously acquire such leases and
licenses as Company may determine appropriate to fully exploit the North Dakota
Prospect, and as Consultant may determine appropriate to expeditiously explore
and develop the North Dakota Prospect and (iii) for HRI to have
granted  Consultant the Options described above in this Agreement and such other
options as Company and Consultant may hereafter agree upon in order to provide
Consultant with an adequate incentive to expeditiously explore and develop the
North Dakota Prospect.


5. 
The Agreement, as amended hereby, shall continue in full force and effect.



 
2

--------------------------------------------------------------------------------

 
 
Please confirm your agreement to the foregoing by executing this letter in the
space provided below and returning an executed copy to us.


Yours truly,


ROVER RESOURCES INC.
 
 
By:  /s/ Gerald Shields

--------------------------------------------------------------------------------

Gerald Shields
President
 

   
ETERNAL ENERGY CORP.
           
 
 
By:
/s/ Brad Colby          Authorized Signatory                       /s/ Margot
Hale    
/s/ Bradley M. Colby
  WITNESS    
BRADLEY M. COLBY
 

 
 
3

--------------------------------------------------------------------------------

 
 